Title: Wilhem & Jan Willink to John Adams, 29 June 1784
From: Wilhem & Jan Willink
To: Adams, John


        
          
            Sir
            Amsterdam 29 June 1784.
          
          We receive this night a letter of the Express with advice of his arrival with 3 truncks in brussel, but to his great Surprise as well as ours the Same are arrested there, and complains much there abt. of Mr. Barclay, whom he had requested several time to enquire if he could take and transport the same with Safety, who assured him not to anxious abt. it, and in consequence he had reposed on Mr. Barclay abt. it, for We had Strongly recommanded to him to enquire of Said Gentleman, if he Should run the least danger, whh. he Should

absolutely avoid, he was now going to apply directly to our Ministers for assistance and we Shall write to them on the subject.
          Mr. Barcklay gave him a trunck closed of whch. the Key was lost, to pack up in the Same the goods &c, he got a smit to open it and bought two truncks more, with the Packing of whch. he has been buzy at Mr. Barclay’s from 9 ô clock in the morning till three ô clock in the afternoon and Mr. Barclay gave him a note of the goods packed in them.
          We are exceedingly affected of this behaviour whilst Mr. Barclay Should have taken better information and given the required instructions to the man, and not have left your concerns and his person so exposed.
          We hope to hear all will be released next mail, and he on the road hither, whilst without this accident he Should already have been arrived
          If your excellency might Judge proper to join a letter to ours, it might perhaps be of Service, in the meanwhile We have the honour to remain With esteem. / Sir / Your Excellencies Most Humbl / & Obedient Servants
          
            Wilhem & Jan Willink
          
        
        
          Messrs. C & R. Puller have pay’d to your Son young Mr. Adams
          
            
              in London
              £  52:10 —
              and for a bill of My Lady
            
            
              John Adams
              ″  60: — —
              making together
            
            
              commn. there
              ″   1.  2: 6
              
            
            
              
              £113: 12.  6
              for whch. the Acct. of your
            
            
              Excellency is charged at 36/8 SC  . . . . . . . . . . . . . . . . . . . . .B ƒ 1249: 17: 8
             
            
          
          
          
              
            Agio 3 1/2 PC—
               43: 15: —
            
            
              
              
               Ct. ƒ 1293: 12: 8
            
          
          whch. please to note in Conformity
          
         
          
            Wm & Jn Willink
          
        
      